Citation Nr: 0528737	
Decision Date: 10/26/05    Archive Date: 11/09/05	

DOCKET NO.  04-11 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the character of the veteran's discharge from the 
military for the period of service from October 1967 to 
August 1970 constitutes a bar to Department of Veterans 
Affairs (VA) benefits based upon that period of service.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from October 1967 to 
August 1970.  He was separated from this, his only, 
enlistment by reason of his application for a discharge in 
lieu of trial by special court-martial, which resulted in his 
administrative separation with an under other than honorable 
conditions (UOTHC) discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations issued by the 
Cleveland, Ohio, VA Regional Office (RO), which held that the 
character of the veteran's discharge from his only enlistment 
was a bar to VA benefits.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  During the veteran's sole enlistment from October 1967 to 
August 1970, he was twice absent without leave (AWOL); from 2 
June through 8 September 1969, a period of some 97 days, and 
subsequently from 4 November 1969 to 10 July 1970, a period 
of some 247 days.

3.  The veteran was carried on the military rolls as a 
deserter on both occasions, and both absences were terminated 
by apprehension.  

4.  Following the veteran's apprehension from his second 
lengthy AWOL, the veteran was charged with two specifications 
of Article 86, Uniform Code of Military Justice (UCMJ), and 
these charges were referred to trial by special court-
martial.  

5.  With the documented assistance and advice of individual 
defense counsel, the veteran initiated a request for 
administrative discharge in lieu of trial by special court-
martial, this request included the veteran's acknowledgement 
that acceptance of such discharge would deprive him of many 
or all benefits administered by VA, and the veteran's request 
was accepted by the convening authority and he was 
administratively separated with an under other than honorable 
conditions (UOTHC) discharge.

6.  Although there is no dispute that the veteran's military 
records document excellent conduct and performance of duty 
during the period of his enlistment while the veteran was 
present for duty, his misconduct in absenting himself without 
authority from the military for nearly one year of his three-
year enlistment clearly outweighs that otherwise faithful 
service.  

7.  The evidence on file does not reveal that there were any 
compelling reasons for the veteran's two lengthy AWOLs such 
as family emergencies or obligations or duties owed to third 
parties, nor does the evidence show that the veteran's age, 
cultural background, educational level and judgmental 
maturity collectively rendered him unable to meet his 
commitments to the military service.

8.  There is not evidence of any valid legal defense for the 
veteran's two lengthy AWOL's, nor does the evidence show that 
the veteran was insane, as defined by VA regulation, at any 
time during either of these two AWOL's.  

9.  The veteran's conduct in twice absenting himself without 
authority for lengthy periods also constitutes willful and 
persistent misconduct which outweighs his otherwise honest, 
faithful and meritorious service.  




CONCLUSION OF LAW

The veteran's discharge was issued under other than honorable 
conditions and bars him from receiving VA benefits based upon 
the period of service for which it was issued.  38 U.S.C.A. 
§§ 101(2), 1110, 1112, 1137, 5100, 5102, 5103, 5103A, 5107, 
5303 (West 2002); 38 C.F.R. § 3.12, 3.354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.

Following the veteran's initial claim for VA benefits in 
January 2000, the veteran was provided a formal notification 
in April 2000, prior to the adoption of VCAA into law, which 
specifically notified him that his entitlement to any VA 
benefits were contingent upon discharge from the military 
under conditions other than dishonorable.  He was notified 
that this initial inquiry would be made prior to any 
determination with respect to any underlying claim for VA 
benefits.  He was notified that he might be represented by a 
service organization and might request a hearing on this 
issue.  He was offered the opportunity of submitting any 
evidence or argument in his behalf to rebut, explain, or 
mitigate the official record that he had been discharged 
UOTHC.  He was notified that VA would assist him in the 
collection of any evidence he might reasonably identify.  

In July 2001, prior to the issuance of the rating decision 
and administrative determinations now on appeal, the veteran 
was provided formal VCAA notice.  This document notified the 
veteran of the evidence necessary to substantiate his claim, 
the evidence it was necessary he submit, the evidence VA 
would collect on his behalf, and requested that he submit any 
relevant evidence in his possession.  

During the pendency of this appeal, the veteran availed 
himself of the opportunity of submitting evidence and 
argument in his behalf, lay statements, copies of his service 
personnel records, and provided sworn testimony before the 
undersigned at a video conference hearing in September 2005.  

The veteran was provided a statement of clear reasons and 
bases of the determinations contrary to his claim in the 
rating decision on appeal and administrative decisions in 
March 2002, and the laws and regulations governing character 
of discharge determinations in a statement of the case of 
February 2004.  

During the pendency of this appeal, all known available 
service medical and service personnel records have been 
collected for review which are relevant to the period of the 
veteran's military service now at issue.  The Board finds 
that the duties to assist and notify of VCAA have been 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA disability compensation may be awarded to a "veteran" for 
any disease or injury that was incurred or aggravated during 
service, if the claimant was "discharged or released under 
conditions other than dishonorable."  38 U.S.C.A. §§ 1110, 
1112, 1137.  The definition of "veteran" in 38 U.S.C.A. 
§ 101(2) includes the requirement that the "person [have 
been] discharged or released [from active service] under 
conditions other than dishonorable."  The term "dishonorable" 
in 38 U.S.C.A. § 101(2) can include an under other than 
honorable conditions (UOTHC) discharge.  38 C.F.R. § 3.12 
does not limit "dishonorable conditions" to only those cases 
where a dishonorable discharge was adjudged.  If a former 
service member did not die in service, pension and 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12(a).  

A discharge or release from service under one of the 
conditions specified in this section is a bar to payment of 
benefits, unless it is found that the person was insane at 
the time of committing the offense causing such discharge or 
release.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released by 
reason of a discharge under other than honorable conditions 
issued as a result of an absence without official leave 
(AWOL) for a continuous period of at least 180 days.  

This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:  
(1) Length and character of service exclusive of the period 
of prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the nation.  (2) Reasons for 
going AWOL.  Reasons which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself, and not to how the adjudicator might 
have reacted.  Hardship or suffering incurred during overseas 
service, or as a result of combat wounds or other service-
incurred or aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's state 
of mind at the time the prolonged AWOL period began.  (3) A 
valid legal defense exists for the absence which would have 
precluded a conviction for AWOL.  Compelling circumstances 
could occur as a matter of law if the absence could not 
validly be charged as, or lead to conviction of, an offense 
under the UCMJ.  38 C.F.R. § 3.12(c)(6).  

Another, stand alone basis, for a finding that a claimant was 
separated from a period of military service under conditions 
other than honorable may be based upon willful and persistent 
misconduct.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if the service was 
otherwise honest, faithful and meritorious  38 C.F.R. 
§ 3.12(c)(4).

For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior, or interferes 
with the peace of society, or has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).

VA General Counsel has stated that the VA definition of 
insanity must be interpreted in light of the commonly 
accepted definition of "insanity."  VAOPGCPREC 20-97.  
Behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in this regulation.  Determination of the extent to 
which an individual's behavior must deviate from his normal 
method of behavior could best be resolved by a case-by-case 
analysis.  The phrase "interferes with the peace of society" 
in the regulation referred to behavior which disrupted the 
legal order of society.  It was also stated that the term 
"becomes antisocial" in the regulation referred to the 
development of behavior which was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm, and which was not attributable to a personality 
disorder.  The opinion also held that behavior that was 
generally attributable to a substance-abuse disorder did not 
exemplify the severe deviation from the social norm with the 
gross nature of conduct which is generally considered to fall 
within the scope of the term insanity and, therefore, does 
not constitute insane behavior.  Id.

Facts:  The veteran's enlistment physical examination in 
October 1997 shows no psychiatric abnormality.  The veteran's 
service personnel records are consistent with the veteran's 
detailed written statements and sworn testimony before the 
undersigned that his service following enlistment was 
exemplary in nature.  He appears to have completed all 
required training and performed admirably in all assigned 
tasks and duties.  His DD Form 214 indicates that his 
specialty was a field wireman, a military occupation involved 
in maintaining communications equipment.  It also reflects 
that he served one year and 28 days in Korea, and the veteran 
indicates that this assignment involved hazardous duty at the 
Demilitarized Zone, and this allegation is supported by his 
submission of official records documenting that he (and 
others) were awarded hostile fire pay during certain periods 
of his assignment to Korea.  Although the veteran testified 
that he at one time received a fragment wound of the right 
leg, the service medical records fail to document any 
treatment for such injury.  The veteran testified that he was 
treated in the field by a medic but declined evacuation to an 
established medical facility.  He reported that he was one of 
the ones selected to receive a Purple Heart, but that he 
turned it down.  He testified that he was aware that two 
fellow servicemen had been killed and that their bodies had 
been mutilated, but he did not clearly indicate that he 
witnessed this actually occur.  His service personnel record 
indicates that when transferred to Korea, the veteran 
initially served as a message clerk, but at some point 
thereafter was assigned as a senior wireman. 

Following the veteran's assignment to Korea, he was 
transferred as a field wireman to the 2nd Evacuation Hospital 
at Fort Benning, Georgia.  The veteran testified at his 
hearing that he was placed in charge of communication 
equipment at the evacuation hospital, but that there was 
nothing for him to do.  He said he was having nightmares at 
this time attributable to events which had occurred in Korea.  
He testified that he desired transfer to Vietnam and 
requested such transfer on multiple occasions, but that this 
had been rejected because he was required to perform six 
months' "convalescence duty."  

After being denied such transfer on multiple occasions, the 
veteran testified that a senior NCO contacted him and told 
him that he could secure the veteran such transfer to Vietnam 
if he reenlisted, because the veteran had insufficient time 
remaining in his current enlistment for the military to again 
assign him overseas.  He said this senior NCO produced a 
reenlistment document, but that the block on this form which 
might provide for a monetary reenlistment bonus had been 
completed as transfer to Vietnam.  That is, that the veteran 
would not receive a monetary reenlistment bonus, but instead, 
his incentive for reenlistment was his requested transfer to 
Vietnam.  In both sworn testimony and detailed written 
statements, this is the pivotal incident which resulted in 
him initially going AWOL in June 1969.

The veteran wrote that he departed without leave from his 
assignment at Fort Benning on foot to the airport at Atlanta 
and took a plane to his home in Youngstown, Ohio.  It is 
documented that he was apprehended some 98 days later and 
returned to military authorities and subsequently transported 
to Fort George Meade in Maryland.  Although there is no 
official record of any punishment being provided to the 
veteran as a result of this initial lengthy AWOL, the veteran 
wrote that he was punished by a reduction to E-1 (the lowest 
enlisted grade), and this appears to have been accomplished 
via an Article 15, UCMJ.  The fact that he was reduced to E-1 
is corroborated in the veteran's DD Form 214, as this was his 
rank at final separation in August 1970.  

The veteran reported that he was subsequently transferred to 
Fort Knox, Kentucky, where he was assigned to an avionics 
repair shop, and the records show that only several weeks 
later, on 4 November 1969, he again went AWOL.  The veteran 
wrote that he returned to Youngstown, Ohio, and married his 
fiancée, and then left her almost immediately and traveled to 
Los Angeles, California.  He provided little description of 
what he did in Los Angeles but wrote that in July 1970, he 
learned that his wife was due to deliver a child at any time, 
and so he returned to Youngstown where he was apprehended by 
the FBI that same month and returned to military control, 
again at Fort George Meade, Maryland.

The objective evidence on file thereafter shows that the 
veteran was referred to trial by special court-martial, 
charged with two specifications of articles 86 AWOL, the 
first from 2 June through 8 September 1969, a period of some 
97 days, and the second from 4 November 1969 to 10 July 1970, 
a period of some 247 days.  Total days absent without leave 
amounted to approximately 344 days, just three weeks short of 
one year.  

The objective service personnel records on file show that 
with the advice and assistance of counsel, the veteran 
applied for a discharge in lieu of trial by court-martial.  
The veteran's request form clearly indicates his 
understanding that should such discharge be approved, it 
would be under dishonorable conditions and would likely 
result in a deprivation of any military or VA benefits.  The 
veteran did not submit any statements in extenuation or 
mitigation or explanation on his own behalf.  The convening 
authority accepted the veteran's offer and, in lieu of trial 
by special court-martial (where the veteran would face the 
possibility of a bad conduct discharge, confinement for six 
months at hard labor, and total forfeiture of all pay and 
allowances), the veteran's application for discharge was 
accepted and he was separated with an UOTHC discharge.  

The physical examination for service separation in July 1970 
contains no indication of any psychiatric or psychological 
difficulties.  In completing the report of medical history 
for separation himself, the veteran did not indicate in the 
affirmative that he suffered from nervous trouble of any 
sort, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or loss of memory 
or amnesia.  In written statements, the veteran has indicated 
that he simply wanted to return to his home prior to the 
birth of his child and that this was the most expedient 
method possible.  He has also written that his physical 
and/or psychiatric examination was not thorough in nature.  

In pressing his appeal, it is the veteran's central 
contention that he was insane, as that term is defined by VA, 
during both of his lengthy AWOL's, and that this presents in 
essence a complete defense to the characterization of his 
military service as UOTHC.  In support of this contention, 
the veteran submitted a statement of June 2000, signed by a 
"D.O." (an osteopathic doctor) that from the available 
history presented by the veteran that "it is not 
unreasonable...to assume that the extended leave of absences 
(two) were the result of psychiatric illness which had an 
acute and sudden onset resulting in a complete nervous 
breakdown."  In support of this opinion, the physician noted 
that the veteran had enlisted at a very early age and 
initially seemed to perform admirably until he was presented 
reenlistment forms indicating that he would be sent to 
Vietnam and that at that point "something snapped in his 
head...and at that instant he became a totally different 
person, disassociated from the person he had been."  

The veteran also submitted three lay statements from his 
brother, wife or girl friend, and daughter which collectively 
indicate that the veteran was not the same person he was when 
he entered the military.  

The veteran submitted evidence indicating that he had 
commenced receiving some form of psychiatric treatment and/or 
periodic hospitalization commencing in 1976, some six years 
after he was separated from service.  Also submitted was a 
statement from a therapist indicating that the veteran had 
received treatment at a counseling center commencing in May 
1986 through November 1995, and that his diagnosis was a 
"borderline disorder" with medication provided therefor.  
This statement indicated that the veteran's "main issues at 
that time were chronic pain due to back injury," but that he 
also had problems with anger resulting in personal 
relationship difficulties and medical and legal issues. 

Finally, the veteran has provided multiple written statements 
giving very detailed chronologies of the incidents which 
occurred during and subsequent to service.  These statements 
are very well written and internally consistent with respect 
to facts provided.

 Analysis:  A clear preponderance of the evidence on file 
reveals that the veteran was, in fact, separated from his 
sole three-year enlistment as a result of his application for 
administrative separation in lieu of trial by special court-
martial for two specifications of Article 86, UCMJ, AWOL.  
The first AWOL was for approximately 97 days, and the second 
was for approximately 247 days.  Because the second of these 
two AWOL's was clearly for a continuous period of more than 
180 days, these offenses satisfy the regulatory requirement 
that a veteran's UOTHC discharge constitute a bar to the 
payment of benefits under 38 C.F.R. § 3.12(c)(6) for AWOL, 
and also under the category for willful and persistent 
misconduct under 38 C.F.R. § 3.12(d)(4).  

With respect to 38 C.F.R. § 3.12(c)(6), although the 
veteran's initial approximately 20 months of military service 
can certainly be characterized as honest, faithful and 
meritorious, that meritorious service is certainly outweighed 
by the veteran's two lengthy subsequent unauthorized absences 
totaling some three weeks short of a year in duration.  
During each of his two absences, the veteran had been carried 
on the military rolls as a deserter and each of these 
absences was terminated by apprehension rather than the 
voluntary surrender of the veteran.  Moreover, the military 
service likely considered the veteran's earlier meritorious 
service when it decided not to prosecute and/or separate the 
veteran from the military following his first lengthy 
unauthorized absence terminated by apprehension in September 
1969.  Instead, the veteran was likely punished under article 
15, and reduced in rank, but offered the opportunity of 
remaining on military service and completing his enlistment 
with a potential honorable separation therefrom.  The 
veteran's response was to again go AWOL after only some 60 
days, and thereafter remain absent for another period of 
approximately 247 days until again apprehended and returned 
to military authorities.  The veteran's lengthy continuing 
absences without leave clearly outweigh his otherwise honest 
and faithful service during the period of his sole 
enlistment.

Additionally, the Board does not find that there exist any 
justifiable reasons for either of these two lengthy absences.  
Aside from the veteran's argument that he was insane for VA 
purposes during these two lengthy absences, he has provided 
little justifiable explanation as to the reasons for his 
departure on either occasion.  No explanation has been 
provided, consistent with the governing regulation, 
describing family emergencies or obligations or similar types 
of obligations to third parties.  It is true that the veteran 
was young at 17 or 18 years of age, but his initial 20 months 
of excellent performance in all tasks and assigned duties 
provided no indication that his age, cultural background, 
educational level and judgmental maturity were lacking.  

The only evidence on file regarding the veteran's actions and 
whereabouts at the time of these AWOL's has been provided by 
the veteran himself.  On each occasion he departed for home, 
the second time to marry his fiancée.  However, having 
apparently married her, he reported immediately departing to 
Los Angeles where he remained for the next seven or more 
months until he returned to Youngstown for the expected 
arrival of their first child.  Additionally, while the 
veteran has indicated that his tour in Korea did involve some 
hardship, which is somewhat corroborated with reports of his 
receiving hostile fire pay on certain occasions, there is no 
independent evidence corroborating the veteran's report of 
having been wounded in action, and there are no military 
awards in his service records indicating that he served in 
combat with the enemy.  Although the veteran went AWOL soon 
after his return from Korea, his second and more lengthy AWOL 
occurred many months after his return from that overseas 
assignment.

The evidence on file does not support nor does the veteran 
argue, with the exception of his allegation of insanity, that 
there existed any valid legal defense which would have 
precluded a conviction on each of the two specifications of 
AWOL with which the veteran was charged.  

Although not recited by the RO as a basis in its initial 
determination, the Board finds that the veteran's two AWOL 
offenses with a total unauthorized absence of nearly one year 
also constituted willful and persistent misconduct.  Article 
86, UCMJ, constitutes a continuing offense all during the 
duration of any particular AWOL.  The veteran, after 30 days' 
absence, was carried as a deserter on the military rolls 
during each AWOL offense, and each offense was only 
terminated by the veteran's apprehension.  These offenses 
individually and collectively clearly constitute willful and 
persistent misconduct and cannot, in any sense of fairness or 
reasonableness, be considered a minor offense.  The Board 
finds that the veteran's characterization of discharge with 
UOTHC would also support a bar of VA benefits under 
38 U.S.C.A. § 3.12(d)(4) for willful and persistent 
misconduct.  

Under either basis, however, the only defense presented in 
this appeal is the veteran's allegation of insanity at the 
time the offenses were committed.  Upon careful consideration 
of all of the evidence on file, the Board finds that a clear 
preponderance of the evidence is against a finding that the 
veteran was insane, as defined by VA, at all times during the 
approximate 344 days that he was AWOL from military service.  

The service medical records are entirely silent for any 
complaints, findings, diagnosis or treatment for psychiatric 
or psychological problems at any time during the veteran's 
military service.  Although the veteran argues that incidents 
which occurred during his overseas tour in Korea resulted in 
psychiatric impairment, possibly including a valid diagnosis 
of post-traumatic stress disorder (PTSD), there is no 
evidence that he ever sought or required any form of 
psychiatric or psychological counseling or treatment at any 
time during or for years after he was separated from active 
military service.  The veteran argues that he has received 
valid diagnoses of PTSD from competent medical authorities, 
but indicates, by the submission of evidence, that such 
diagnoses occurred no earlier than in or after 1976, some six 
years after he was separated from military service.  

Even assuming, without now conceding, that the veteran had 
PTSD, a diagnosis of PTSD, or any other acquired psychiatric 
disorder, does not of itself necessarily meet the 
requirements of a finding of insanity for VA purposes.  In 
this regard, it is noteworthy that the only clinical 
psychiatric diagnosis on file is a November 1999 statement 
from a therapist indicating that the veteran commenced 
treatment with a counseling center in May 1986, which was 
some 16 years after the veteran was separated from service, 
and that document includes the diagnosis of a borderline 
disorder, which is well documented in the psychiatric 
literature to be a borderline personality disorder, and 
personality disorders are not considered disabilities for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.

Although the veteran argues that he believes himself to have 
been insane at the time of the offenses giving rise to his 
UOTHC discharge, neither the veteran nor other lay witnesses 
are shown to have the requisite medical expertise to provide 
competent clinical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this regard, it is noteworthy 
that none of the lay statements submitted by the veteran's 
brother, wife/friend, or daughter describe signs and symptoms 
or descriptive observations of behavior in the veteran which 
at any time might reasonably be associated with the veteran 
being insane, as that term is defined by VA.  

The Board has also considered the June 2000 statement of the 
private osteopathic doctor who provided an opinion that the 
veteran's two unauthorized absences were the result of "a 
complete nervous breakdown."  The Board finds this opinion to 
be significantly lacking in competence.  This osteopathic 
doctor is not shown to be trained or qualified to give 
competent clinical opinions in the fields of psychiatry or 
psychology.  This doctor based his opinion solely upon 
information, apparently both written and verbal, provided by 
the veteran.  This physician did not have apparent access to 
or review of all of the evidence on file prior to issuing his 
opinion.  The Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) does not include the identification of a 
specific psychosis or neurosis referred to as "a complete 
nervous breakdown."  That is, this physician did not provide 
any competent psychiatric diagnosis for the veteran.  A 
careful review of the statement itself indicates, in fact, 
that this doctor's statement is one essentially of conjecture 
in which, "it is not unreasonable to assume" that the 
veteran had a complete nervous breakdown."  This, then, is 
the doctor's "assumption," not a finding or diagnosis.  This 
doctor's opinion is certainly at odds with the November 1999 
statement of a therapist who reported that the veteran had a 
valid diagnosis of a borderline personality disorder, 
including problems with anger resulting in personal 
relationship difficulties and medical and legal issues.  This 
therapist in no way corroborated any finding of an acute 
nervous breakdown or other signs or symptoms consistent with 
a finding that the veteran had a full-blown psychosis which 
might support a finding that the veteran was insane at the 
time he committed the offenses at issue in this appeal.

The VA definition of insanity at 38 C.F.R. § 3.354(a) 
provides that an insane person is one who exhibits, due to a 
disease, a more or less prolonged deviation from his normal 
method of behavior or has so departed from the accepted 
standards of the community to which by birth and education he 
belongs, as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  The veteran has argued that his community, for VA 
purposes, was the military service and that his documented 20 
months of excellent military service is so contradicted by 
his behavior in two lengthy unauthorized absences that he 
must have been insane for VA purposes.  The Board disagrees.  

There remains an absence of competent and objective evidence 
that the veteran had a psychiatric "disease" which resulted 
in his insanity.  There is, in essence, a complete absence of 
any competent evidence which shows or demonstrates that the 
veteran had any form of acquired psychiatic disorder at any 
time during service, and at any time during his two lengthy 
AWOL's.  Although these AWOL's clearly constituted a 
departure from his earlier well-documented normal method of 
behavior, the evidence simply fails to demonstrate that he 
lacked the adaptability to make further adjustment to the 
social customs of the community in which he resided, whether 
that community was the military service or the places that 
the veteran found himself during his extended lengthy AWOL's.  
In accordance with the VA General Counsel opinion cited 
above, the VA definition of insanity must be interpreted in 
light of the commonly accepted definition of insanity.  The 
objective evidence on file does not show that the veteran was 
insane at any time during any of his lengthy AWOL offenses, 
but rather that the veteran simply decided on each occasion 
that he no longer wished to remain subject to the military 
control and environment with the obligations inherent with 
such service.  There is, for instance, a complete absence of 
any evidence that the veteran sought or required any form of 
psychiatric counseling or treatment or that he was 
involuntarily required to undergo such treatment at any time 
during either of his lengthy unauthorized absences.  Instead, 
the veteran is shown to have been easily able to adjust to 
the social customs of the new civilian community which he 
entered at the time he departed the military on each 
unauthorized absence and at all times during such lengthy 
absences.

The veteran and representative have both argued that VA's 
earlier decisions fail to provide the proper weight to the 
medical opinion provided by the osteopathic doctor who 
provided the June 2000 statement in the veteran's behalf.  It 
is argued that there is no competent medical evidence in 
contravention to this opinion.  The Board disagrees.  
Although this osteopathic doctor provided this opinion in 
June 2000, some 30 years after the veteran was separated from 
service, and based solely upon the written and verbal history 
of the veteran himself, the veteran is documented to have 
received a physical examination for service separation in 
July 1970 which indicated that he was psychiatrically normal.  
Additionally, at the time the veteran submitted his 
application for discharge in lieu of trial by court-martial, 
it is well documented that he was provided the services of 
qualified defense counsel.  That defense counsel was under an 
ethical obligation to raise to the authorities any indication 
that the veteran showed signs or symptoms of insanity, 
whether as defined by VA or as defined under the UCMJ, prior 
to advising his client about applying for a discharge in lieu 
of trial by court-martial, since such action could have 
resulted in a complete defense to the charges the veteran was 
facing.  There is simply a complete absence of any objective 
evidence at any time during the veteran's service that he 
exhibited any signs or symptoms consistent with psychiatric 
disability which might have existed as a defense to the 
charges which resulted in his discharge UOTHC.  As the 
offense of AWOL constitutes a continuing offense, the Board 
finds that the evidence is against a finding that the veteran 
was insane, at the time that he initially departed AWOL on 
2 June 1969 and 4 November 1969, and that all times during 
the remaining approximate 342 days of the continuing AWOLs as 
documented in this case.

Finally, in both sworn testimony and written argument, the 
veteran has argued that, when he returned from Korea, and 
following his assignment to a unit at Fort Benning where 
there was nothing for him to do, he repeatedly sought 
reassignment overseas to Vietnam.  He has consistently 
reported repeatedly asking to be sent overseas without 
success.  When, however, a senior NCO explains that he cannot 
be granted such assignment without agreeing to an additional 
enlistment, and offers the veteran reenlistment with 
assignment overseas to Vietnam where he had repeatedly 
requested to be assigned, he suffered a complete nervous 
breakdown when he discovered that he would be denied a 
reenlistment monetary bonus.  The Board finds this line of 
argument to be lacking in credibility and believability.  
That the veteran was not only willing but eager for 
reassignment to Vietnam, only to suffer a complete psychotic 
episode at the point that he was offered to have his wishes 
granted because a monetary reenlistment bonus would be 
withheld does not contain the ring of truth.  

In conclusion, the Board finds that the veteran's conduct of 
two lengthy unauthorized absences, one well in excess of the 
regulatory requirement of 180 days, constituted serious 
offenses which warranted his administrative separation UOTHC 
and which also constituted willful and persistent misconduct.  
There was no valid defense to these offenses and when faced 
with possible imprisonment and punitive discharge, the 
veteran wisely accepted the advice of counsel and offered to 
be discharged in lieu of trial by court-martial, being well 
aware at the time that initiating this action would result in 
his loss of future VA benefits.  A preponderance of the 
evidence on file is against any finding that the veteran was 
insane, for VA purposes, at any time during either of his two 
lengthy unauthorized absences.  There being no valid defense 
for the veteran's misconduct, he is prohibited from the 
receipt of VA benefits deriving from any incident, injury or 
disease which may have been incurred during his sole 
enlistment from October 1967 to August 1970.  


ORDER

Inasmuch as the character of the appellant's discharge from 
his sole enlistment is a bar to payment of VA compensation, 
the benefit sought on appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


